DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on June 23, 2022, claims 1 and 14 were amended and claims 9-13 were cancelled. Claims 1-8 and 14-19 are currently pending in this application.
Allowable Subject Matter
Claims 1-8 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claims 1 and 14, the most relevant reference, US 2017/0351129 to Morimoto et al. (Morimoto), fails to disclose or suggest an array substrate as well as a method of fabricating the same in which the orthographic projection of the second via hole on the base substrate comprises an area outside the orthographic projection of the first via hole on the base substrate.
As shown in Fig. 5, Morimoto discloses that the orthographic projection of the second via hole (opening of the second insulating layer 110 where the second electrode 111 contacts with the auxiliary electrode 1301) on the base substrate 100 covers an area in orthographic projection of a target sidewall (corresponding to the second via hole) on the base substrate 100, the target sidewall is a sidewall of the first via hole 130 adjacent to the second via hole, and the orthographic projection of the second via hole on the base substrate 100 does not completely cover the orthographic projection of the first via hole on the base substrate 100 (see also Fig. 10).
However, since the second via hole is formed inside the first via hole 130 (where the auxiliary electrode 1301 is disposed), the orthographic projection of the second via hole on the base substrate 100 does not comprise an area outside the orthographic projection of the first via hole 130 on the base substrate 100.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
June 28, 2022